Citation Nr: 0106215	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for cervical strain 
with degenerative changes at C5-56, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had over thirty years of active duty 
termination with his retirement in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


REMAND

The appellant is currently service-connected for cervical 
strain with degenerative changes at C5-6, for which a 10 
percent rating evaluation is assigned under Diagnostic Code 
5293, intervertebral disc syndrome, of VA's Schedule for 
Rating Disabilities. The cervical spine disability may also 
be rated under limitation of motion.

The appellant essentially contends that the assigned rating 
evaluation does not adequately reflect the degree of 
impairment associated with his cervical spine disability.  In 
support of his contentions in this regard, the appellant has 
reported that he experiences severe symptoms of chronic pain 
and limited mobility of the cervical spine, for which he 
requires weekly chiropractic adjustments.  

The record discloses that the appellant has continued to be 
seen for chiropractic treatment for cervical spine 
instability.  The Board notes that copies of the actual 
treatment reports have not been associated with the claims 
file. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (2000) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2000).

After reviewing the report of the most recent VA examination, 
the Board is of the opinion that another examination is 
warranted in order to comply with the Deluca case.

The Board further notes that because of the change in law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant the 
appropriate release of information forms in 
order to obtain copies of all VA, military, 
and private medical records pertaining to 
recent treatment for his cervical spine 
disability, to include the records from his 
chiropractor. 

2.  The RO should request the VA medical 
facility in Little Rock to furnish copies of 
any treatment records covering the period 
from November 1999 to the present.

3.  The RO should schedule the appellant for 
a VA examination by an orthopedist to 
determine the nature and severity of his 
cervical spine disability.  All necessary 
tests and studies, to specifically include x-
rays and range of motion measurements, should 
be performed.  The examiner is requested to 
state the normal ranges of motion of the 
cervical spine.

Additionally, the orthopedist should be 
requested to determine whether the disability 
exhibits weakened movement, excess 
fatigability, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  
The examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a 
period of time.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied.

5.  The RO should thereafter readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



